Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a surface edge of the guide member is configured to slidably contact and guide the electronic component to enter the undercut structure along a third direction that is not vertical but inclined with respect to the first surface to enable the electronic component to be mounted on the seating part in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a touchscreen display exposed through a first portion of the first plate; a camera module exposed through a second portion of the first plate, wherein the second portion is located between the first portion and the portion of the side member when viewed from the top of the first plate, wherein the camera module comprises: a substrate disposed between the second portion and the second plate; a plurality of lenses stacked toward the second portion; a barrel holding the plurality of lenses while having a first diameter; and a holder provided to surround the barrel while being connected to the substrate, and comprising a first surface facing the inner surface, wherein the barrel moves with respect to the holder, and a portion of the barrel protrudes from the first surface by a first distance, and wherein a portion of the camera module is interposed between the inner flange and the second portion;
and a first structure disposed in the housing at a location that is spaced apart from the portion of the side member by a second distance, wherein the holder of the camera module is interposed between the portion of the side member and the first structure, the first structure comprises a second surface facing the second direction, and a third surface, the second surface and the third surface are aligned along the portion of the side member and are spaced apart from the portion of the side member by a third distance that is larger than the first diameter, and a fourth distance from the inner surface to the second surface or from the inner surface to the third surface is set to be larger than the first distance
 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Regarding claim 1, Moon (US 20140253799 A1) teaches an electronic device comprising:
, and an undercut structure (portion of 1302 that surrounds 1310 and 1170, figs 2a, 2b) disposed on an inner surface of the side wall (figs 2a, 2b);
at least one seating part (area underneath and surrounding 1170, which 1170 fits into, including the portion labeled as 2320 in fig 2a) disposed such that at least a portion thereof is surrounded by a portion of the side wall in an interior of the housing (figs 2a, 2b);
a guide member (2310 including 2311, figs 5-7) disposed to be adjacent to a portion of the side wall in the interior of the housing and surrounding another portion of the seating part; and
at least one electronic component (2230 and 2231, fig 7) comprising a body part (2210 including 2230) and a protrusion (2231) disposed on one surface of the body part (fig 7),
wherein the inner surface of the side wall is disposed at an edge (top corners of the seating part in figs 2b, 7) of one side of the seating part (figs 2b, 7) and the guide member is disposed at another edge (bottom corners of the seating part in figs 2b, 7) of the opposite side of the seating part (figs 2b, 7).
However Moon fails to teach a touchscreen display exposed through a first portion of the first surface; the electronic component is exposed through a second portion of the first surface, wherein the second portion is located between the first portion and the portion of the side wall when viewed from a top of the first surface;
a surface edge of the guide member is configured to slidably contact and guide the electronic component (2170, including 2230 and 2231, fig 7) to enter the undercut structure along a third direction that is not vertical but inclined with respect to the first surface (130, fig 1a) to enable the electronic component to be mounted on the seating part

Kim (US 10962733 B2) teaches a touchscreen display (753, fig 24) exposed through a first portion (open portion of the top of 200A which 753 fits into) of the first surface (top of 200A);
the electronic component (721) is exposed through a second portion (open portion of the top of 200A which 721 fits into) of the first surface, wherein the second portion is located between the first portion and the portion of the side wall when viewed from a top of the first surface (since 721 is located between the display and the sidewall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Moon. The ordinary artisan would have been motivated to modify Moon in the above manner for the purpose of having a complex camera module (Kim col 1 lines 48-62) on the display side of the device for higher quality video chats.

However Moon and Kim still fail to teach that a surface edge of the guide member is configured to slidably contact and guide the electronic component to enter the undercut structure along a third direction that is not vertical but inclined with respect to the first surface to enable the electronic component to be mounted on the seating part.

Claim 12 requires a complicated camera module to be placed on the front of the device on the same side as a touchscreen display, and further requires specific arrangements of first 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841